                       Case 5:20-cv-05799-LHK Document 304 Filed 10/05/20 Page 1 of 8


                   1   LATHAM & WATKINS LLP                         LAWYERS’ COMMITTEE FOR
                        Steven M. Bauer (Bar No. 135067)            CIVIL RIGHTS UNDER LAW
                   2       steven.bauer@lw.com                       Kristen Clarke (admitted pro hac vice)
                        Sadik Huseny (Bar No. 224659)                   kclarke@lawyerscommittee.org
                   3       sadik.huseny@lw.com                       Jon M. Greenbaum (Bar No. 166733)
                        Amit Makker (Bar No. 280747)                    jgreenbaum@lawyerscommittee.org
                   4       amit.makker@lw.com                        Ezra D. Rosenberg (admitted pro hac vice)
                        Shannon D. Lankenau (Bar No. 294263)            erosenberg@lawyerscommittee.org
                   5      shannon.lankenau@lw.com                    Dorian L. Spence (pro hac vice forthcoming
                       505 Montgomery Street, Suite 2000                dspence@lawyerscommittee.org
                   6   San Francisco, CA 94111                       Ajay P. Saini (admitted pro hac vice)
                       Telephone: 415.391.0600                          asaini@lawyerscommittee.org
                   7   Facsimile: 415.395.8095                       Maryum Jordan (Bar No. 325447)
                                                                         mjordan@lawyerscommittee.org
                   8   LATHAM & WATKINS LLP                          Pooja Chaudhuri (Bar No. 314847)
                        Richard P. Bress (pro hac vice)                 pchaudhuri@lawyerscommittee.org
                   9       rick.bress@lw.com                        1500 K Street NW, Suite 900
                        Melissa Arbus Sherry (pro hac vice)         Washington, D.C. 20005
               10          melissa.sherry@lw.com                    Telephone: 202.662.8600
                        Anne W. Robinson (pro hac vice)             Facsimile: 202.783.0857
               11           anne.robinson@lw.com
                        Tyce R. Walters (pro hac vice)              Additional counsel and representation
               12          tyce.walters@lw.com                      information listed in signature block
                        Genevieve P. Hoffman (pro hac vice)
               13          genevieve.hoffman@lw.com
                        Gemma Donofrio (pro hac vice)
               14          gemma.donofrio@lw.com
                       555 Eleventh Street NW, Suite 1000
               15      Washington, D.C. 20004
                       Telephone: 202.637.2200
               16      Facsimile: 202.637.2201

               17                              UNITED STATES DISTRICT COURT
                                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
               18                                    SAN JOSE DIVISION

               19      NATIONAL URBAN LEAGUE, et al.,               CASE NO. 5:20-cv-05799-LHK
               20                                     Plaintiffs,   PLAINTIFFS’ PRIVILEGE
               21                   v.                              OBJECTIONS

               22      WILBUR L. ROSS, JR., et al.,                 Date:    TBD
                                                                    Time:    TBD
               23                                     Defendants.   Place:   Courtroom 8
                                                                    Judge:   Hon. Lucy H. Koh
               24

               25

               26

               27

               28

                                                                                        CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                 PLAINTIFFS’ PRIVILEGE OBJECTIONS
                        Case 5:20-cv-05799-LHK Document 304 Filed 10/05/20 Page 2 of 8


                   1          Pursuant to the Court’s October 5, 2020 Order on Procedures for In Camera Review of

                   2   Documents on October 4 Privilege Log (ECF No. 299), Plaintiffs submit the following

                   3   objections to Defendants’ assertions of privilege in their October 4 privilege log (ECF No. 295-

                   4   2). To avoid duplication, Plaintiffs incorporate their prior filings describing the scope of the

                   5   deliberative process privilege and attorney-client privilege. (ECF Nos. 149 & 170).

                   6          Defendants’ declaration does not attempt to support their privilege assertions, and their

                   7   privilege log falls woefully short of the information required to assess or uphold their assertions

                   8   of privilege.

                   9          First, Defendants redact twelve documents based on the deliberative process privilege,

               10      and withhold three documents in their entirety. As this Court and the parties have explained,

               11      “the following requirements must be met by the party asserting the privilege: ‘(1) a formal claim

               12      of privilege by the head of the department possessing control over the requested information, (2)

               13      an assertion of the privilege based on actual personal consideration by that official, and (3) a

               14      detailed specification of the information for which the privilege is claimed, along with an

               15      explanation of why it properly falls within the scope of the privilege.’” First Order After In

               16      Camera Review As To Deliberative Process Privilege Asserted by Defendants (ECF No. 179)

               17      (“First Order”) (quoting Coleman v. Schwarzenegger, Case No. 01-cv-1351, 2008 WL 2237046,

               18      at *4 (N.D. Cal., E.D. Cal. May 29, 2008)). The only declaration provided by Defendants

               19      merely notes the number of documents appearing on the privilege log. ECF No. 295-3 at ¶ 7.

               20      There is no formal claim of privilege by the relevant agency employee, much less an assertion of

               21      privilege based on that employee’s personal consideration. Nor does the privilege log provide

               22      the required detailed specification of the information withheld or explanation for the basis for

               23      doing so. For example, discussions regarding field responses, draft testimony and public

               24      statements would not typically involve recommendations or advice about the adoption of an

               25      agency’s policy or decision. First Order at 4 (citing FTC v. Warner Commc’ns, Inc., 742 F.2d

               26      1156, 1161 (9th Cir. 1984)).

               27             Defendants withhold three documents in full, dated September 11 and 13. As an initial

               28      matter, this Court has already ruled that anything after July 29, 2020 was mere implementation
                                                                                               CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                        1                 PLAINTIFFS’ PRIVILEGE OBJECTIONS
                        Case 5:20-cv-05799-LHK Document 304 Filed 10/05/20 Page 3 of 8


                   1   of the Secretary of Commerce’s decision and thus does not fall within the scope of the privilege.

                   2   First Order at 6. Moreover, these documents reflect a “prep list,” a list of “next steps and

                   3   questions due to Covid,” and a “census timeline update.” The privilege log states that each

                   4   relates to pre-decisional deliberations, but provides no details or explanation as to the agency

                   5   decision at issue, why the document is deliberative, or why any factual material in the document

                   6   is not severable.

                   7          Finally, Defendants do not even attempt to explain why the privilege should not be

                   8   overcome. See FTC v. Warner Commc’ns, Inc., 742 F.2d 1156, 1161 (9th Cir. 1984). Nor do

                   9   Defendants even attempt to point to other comparable evidence, especially from the Department

               10      of Commerce. N. Pacifica, LLC v. City of Pacifica, 274 F. Supp. 2d 1118, 1122 (N.D. Cal.

               11      2003) (availability of comparable evidence from sources other than the government is “perhaps

               12      the most important factor in determining whether the deliberative process privilege should be

               13      overcome”). Any assertion of privilege is outweighed by Plaintiffs’ need for this information,

               14      which very well may demonstrate the arbitrariness of the Secretary’s decision.

               15             Second, Defendants redact eleven documents on the basis of attorney client privilege. As

               16      this Court has held, “‘The privilege protects only those disclosures necessary to obtain informed

               17      legal advice which might not have been made absent the privilege’” and “‘does not exempt a

               18      document from disclosure simply because the communication involves the government’s

               19      counsel.’” First Order at 4 (quoting Elec. Privacy Info. Ctr. v. Dep’t of Justice, 584 F. Supp. 2d

               20      65, 79 (D.D.C. 2008)). Yet numerous entries on the privilege log do not describe the nature of

               21      the documents or the context necessary to assess whether legal advice was communicated. For

               22      example, the log describes DOC_0015469 as an email that contains a “communication between

               23      Commerce counsel (Jennifer Lucas) and OMB counsel,” but the mere fact that an attorney is on

               24      email does not render its contents privileged. Similarly edits to draft testimony are not privileged

               25      simply because they were made by an attorney. See, e.g., DOC_0015472, DOC_0015483.

               26      Defendants have not satisfied their burden to properly assert the attorney-client privilege. See,

               27      e.g., Hynix Semiconductor Inc. v. Rambus Inc., 2008 WL 350641, at *3 (N.D. Cal. Feb. 2, 2008).

               28

                                                                                              CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                        2                PLAINTIFFS’ PRIVILEGE OBJECTIONS
                        Case 5:20-cv-05799-LHK Document 304 Filed 10/05/20 Page 4 of 8


                   1   Dated: October 5, 2020                 LATHAM & WATKINS LLP

                   2                                          By: /s/ Sadik Huseny
                                                                 Sadik Huseny
                   3
                                                              Steven M. Bauer (Bar No. 135067)
                   4                                          steven.bauer@lw.com
                                                              Sadik Huseny (Bar No. 224659)
                   5                                          sadik.huseny@lw.com
                                                              Amit Makker (Bar No. 280747)
                   6                                          amit.makker@lw.com
                                                              Shannon D. Lankenau (Bar. No. 294263)
                   7                                          shannon.lankenau@lw.com
                                                              LATHAM & WATKINS LLP
                   8                                          505 Montgomery Street, Suite 2000
                                                              San Francisco, CA 94111
                   9                                          Telephone: 415.391.0600
                                                              Facsimile: 415.395.8095
               10
                                                              Richard P. Bress (admitted pro hac vice)
               11                                             rick.bress@lw.com
                                                              Melissa Arbus Sherry (admitted pro hac vice)
               12                                             melissa.sherry@lw.com
                                                              Anne W. Robinson (admitted pro hac vice)
               13                                             anne.robinson@lw.com
                                                              Tyce R. Walters (admitted pro hac vice)
               14                                             tyce.walters@lw.com
                                                              Genevieve P. Hoffman (admitted pro hac vice)
               15                                             genevieve.hoffman@lw.com
                                                              Gemma Donofrio (admitted pro hac vice)
               16                                             gemma.donofrio@lw.com
                                                              LATHAM & WATKINS LLP
               17                                             555 Eleventh Street NW, Suite 1000
                                                              Washington, D.C. 20004
               18                                             Telephone: 202.637.2200
                                                              Facsimile: 202.637.2201
               19
                                                              Attorneys for Plaintiffs National Urban League;
               20                                             League of Women Voters; Black Alliance for
                                                              Just Immigration; Harris County, Texas; King
               21                                             County, Washington; City of San Jose,
                                                              California; Rodney Ellis; Adrian Garcia; and
               22                                             the NAACP
               23
                       Dated: October 5, 2020                 By: /s/ Jon M. Greenbaum
               24                                             Kristen Clarke (admitted pro hac vice)
                                                              kclarke@lawyerscommittee.org
               25                                             Jon M. Greenbaum (Bar No. 166733)
                                                              jgreenbaum@lawyerscommittee.org
               26                                             Ezra D. Rosenberg (admitted pro hac vice)
                                                              erosenberg@lawyerscommittee.org
               27                                             Dorian L. Spence (pro hac vice forthcoming)
                                                              dspence@lawyerscommittee.org
               28                                             Maryum Jordan (pro hac vice forthcoming)

                                                                                  CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            3                PLAINTIFFS’ PRIVILEGE OBJECTIONS
                       Case 5:20-cv-05799-LHK Document 304 Filed 10/05/20 Page 5 of 8


                   1                                         mjordan@lawyerscommittee.org
                                                             Ajay Saini (admitted pro hac vice)
                   2                                         asaini@lawyerscommitee.org
                                                             Pooja Chaudhuri (Bar No. 314847)
                   3                                         pchaudhuri@lawyerscommittee.org
                                                             LAWYERS’ COMMITTEE FOR CIVIL
                   4
                                                             RIGHTS UNDER LAW
                   5                                         1500 K Street NW, Suite 900
                                                             Washington, DC 20005
                   6                                         Telephone: 202.662.8600
                                                             Facsimile: 202.783.0857
                   7
                                                             Attorneys for Plaintiffs National Urban League;
                   8                                         City of San Jose, California; Harris County,
                                                             Texas; League of Women Voters; King County,
                   9                                         Washington; Black Alliance for Just
                                                             Immigration; Rodney Ellis; Adrian Garcia; the
               10                                            NAACP; and Navajo Nation
               11
                                                             Wendy R. Weiser (admitted pro hac vice)
               12                                            weiserw@brennan.law.nyu.edu
                                                             Thomas P. Wolf (admitted pro hac vice)
               13                                            wolft@brennan.law.nyu.edu
                                                             Kelly M. Percival (admitted pro hac vice)
               14                                            percivalk@brennan.law.nyu.edu
                                                             BRENNAN CENTER FOR JUSTICE
               15                                            120 Broadway, Suite 1750
                                                             New York, NY 10271
               16                                            Telephone: 646.292.8310
                                                             Facsimile: 212.463.7308
               17

               18                                            Attorneys for Plaintiffs National Urban League;
                                                             City of San Jose, California; Harris County,
               19                                            Texas; League of Women Voters; King County,
                                                             Washington; Black Alliance for Just
               20                                            Immigration; Rodney Ellis; Adrian Garcia; the
                                                             NAACP; and Navajo Nation
               21
                                                             Mark Rosenbaum (Bar No. 59940)
               22                                            mrosenbaum@publiccounsel.org
                                                             PUBLIC COUNSEL
               23                                            610 South Ardmore Avenue
               24                                            Los Angeles, California 90005
                                                             Telephone: 213.385.2977
               25                                            Facsimile: 213.385.9089

               26                                            Attorneys for Plaintiff City of San Jose

               27

               28

                                                                                  CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                           4                 PLAINTIFFS’ PRIVILEGE OBJECTIONS
                        Case 5:20-cv-05799-LHK Document 304 Filed 10/05/20 Page 6 of 8


                   1                                          Doreen McPaul, Attorney General
                                                              dmcpaul@nndoj.org
                   2                                          Jason Searle (admitted pro hac vice)
                                                              jasearle@nndoj.org
                   3                                          NAVAJO NATION DEPARTMENT OF
                                                              JUSTICE
                   4
                                                              P.O. Box 2010
                   5                                          Window Rock, AZ 86515
                                                              Telephone: (928) 871-6345
                   6
                                                              Attorneys for Navajo Nation
                   7
                       Dated: October 5, 2020                 By: /s/ Danielle Goldstein
                   8                                          Michael N. Feuer (Bar No. 111529)
                                                              mike.feuer@lacity.org
                   9                                          Kathleen Kenealy (Bar No. 212289)
                                                              kathleen.kenealy@lacity.org
               10                                             Danielle Goldstein (Bar No. 257486)
               11                                             danielle.goldstein@lacity.org
                                                              Michael Dundas (Bar No. 226930)
               12                                             mike.dundas@lacity.org
                                                              CITY ATTORNEY FOR THE CITY OF
               13                                             LOS ANGELES
                                                              200 N. Main Street, 8th Floor
               14                                             Los Angeles, CA 90012
                                                              Telephone: 213.473.3231
               15                                             Facsimile: 213.978.8312
               16                                             Attorneys for Plaintiff City of Los Angeles
               17
                       Dated: October 5, 2020                 By: /s/ Michael Mutalipassi
               18                                             Christopher A. Callihan (Bar No. 203010)
                                                              legalwebmail@ci.salinas.ca.us
               19                                             Michael Mutalipassi (Bar No. 274858)
                                                              michaelmu@ci.salinas.ca.us
               20                                             CITY OF SALINAS
                                                              200 Lincoln Avenue
               21                                             Salinas, CA 93901
                                                              Telephone: 831.758.7256
               22                                             Facsimile: 831.758.7257
               23                                             Attorneys for Plaintiff City of Salinas
               24

               25

               26

               27

               28

                                                                                   CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            5                 PLAINTIFFS’ PRIVILEGE OBJECTIONS
                        Case 5:20-cv-05799-LHK Document 304 Filed 10/05/20 Page 7 of 8


                   1   Dated: October 5, 2020                 By: /s/ Rafey S. Balabanian
                                                              Rafey S. Balabanian (Bar No. 315962)
                   2                                          rbalabanian@edelson.com
                                                              Lily E. Hough (Bar No. 315277)
                   3                                          lhough@edelson.com
                                                              EDELSON P.C.
                   4
                                                              123 Townsend Street, Suite 100
                   5                                          San Francisco, CA 94107
                                                              Telephone: 415.212.9300
                   6                                          Facsimile: 415.373.9435

                   7                                          Rebecca Hirsch (admitted pro hac vice)
                                                              rebecca.hirsch2@cityofchicago.org
                   8                                          CORPORATION COUNSEL FOR THE
                                                              CITY OF CHICAGO
                   9                                          Mark A. Flessner
                                                              Stephen J. Kane
               10                                             121 N. LaSalle Street, Room 600
               11                                             Chicago, IL 60602
                                                              Telephone: (312) 744-8143
               12                                             Facsimile: (312) 744-5185

               13                                             Attorneys for Plaintiff City of Chicago

               14
                       Dated: October 5, 2020                 By: /s/ Donald R. Pongrace
               15                                             Donald R. Pongrace (admitted pro hac vice)
                                                              dpongrace@akingump.com
               16                                             AKIN GUMP STRAUSS HAUER & FELD
                                                              LLP
               17                                             2001 K St., N.W.
               18                                             Washington, D.C. 20006
                                                              Telephone: (202) 887-4000
               19                                             Facsimile: 202-887-4288

               20                                             Dario J. Frommer (Bar No. 161248)
                                                              dfrommer@akingump.com
               21                                             AKIN GUMP STRAUSS HAUER & FELD
                                                              LLP
               22                                             1999 Avenue of the Stars, Suite 600
                                                              Los Angeles, CA 90067-6022
               23                                             Phone: 213.254.1270
                                                              Fax: 310.229.1001
               24
                                                              Attorneys for Plaintiff Gila River Indian
               25
                                                              Community
               26

               27

               28

                                                                                   CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            6                 PLAINTIFFS’ PRIVILEGE OBJECTIONS
                        Case 5:20-cv-05799-LHK Document 304 Filed 10/05/20 Page 8 of 8


                   1
                       Dated: October 5, 2020                            By: /s/ David I. Holtzman
                   2                                                     David I. Holtzman (Bar No. 299287)
                                                                         David.Holtzman@hklaw.com
                   3                                                     HOLLAND & KNIGHT LLP
                                                                         Daniel P. Kappes
                   4
                                                                         Jacqueline N. Harvey
                   5                                                     50 California Street, 28th Floor
                                                                         San Francisco, CA 94111
                   6                                                     Telephone: (415) 743-6970
                                                                         Fax: (415) 743-6910
                   7
                                                                         Attorneys for Plaintiff County of Los Angeles
                   8

                   9
                                                               ATTESTATION
               10
                               I, Sadik Huseny, am the ECF user whose user ID and password authorized the filing of this
               11
                       document. Under Civil L.R. 5-1(i)(3), I attest that all signatories to this document have concurred
               12

               13      in this filing.

               14
                       Dated: October 5, 2020                            LATHAM & WATKINS LLP
               15
                                                                         By: /s/ Sadik Huseny
               16                                                            Sadik Huseny
               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                                                              CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                       7                 PLAINTIFFS’ PRIVILEGE OBJECTIONS
